FILED
                           NOT FOR PUBLICATION                                NOV 16 2009

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 08-30475

             Plaintiff - Appellee,               D.C. No. 6:06-CR-60045-AA

  v.
                                                 MEMORANDUM *
WILLIAM JOHN MAHAN,

             Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Ann L. Aiken, Chief District Judge, Presiding

                      Argued and Submitted October 6, 2009
                               Portland, Oregon

Before: O’SCANNLAIN and N.R. SMITH, Circuit Judges, and WOLLE,** Senior
District Judge.

       William Mahan appeals his sentence arising from a conviction for three

offenses related to his firearm possession and drug trafficking activities. The facts



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The Honorable Charles R. Wolle, Senior United States District Judge
for the Southern District of Iowa, sitting by designation.
are known to the parties and need not be repeated here, except as necessary to

explain our decision.1

      Mahan challenges the district court’s determination that a drug purchase

occurring roughly a month before the drug transaction that led to his conviction

was “relevant conduct” for sentencing purposes. See U.S. Sentencing Guidelines

Manual § 1B1.3. Specifically, Mahan argues that the two transactions were not

“part of the same course of conduct or common scheme or plan as the offense of

conviction.” Id. § 1B1.3(a)(2).

      Mahan’s two drug transactions occurred within less than a month. Both

were drug sales, and both transactions involved the same type of drug,

methamphetamine. Given the similarity and proximity of these two transactions,

we do not believe the district court’s determination that they were part of the same

course of conduct was clearly erroneous. Therefore, the district court’s sentencing

decision is

      AFFIRMED.




      1
        Mahan’s claim that he did not possess firearms in furtherance of a drug
trafficking offense by receiving guns in exchange for drugs is addressed in an
opinion filed concurrently with this memorandum disposition.

                                         2